Citation Nr: 0719305	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-07 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ear otitis media.

2.  Entitlement to an increased compensable rating for 
perforation of the right ear tympanic membrane.

3.  Entitlement to a higher initial rating for bilateral 
hearing loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 until 
July 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions, dated in 
June 2002 and June 2003, by the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  

Since certification of this appeal to the Board, the veteran 
submitted additional evidence for which he waived RO 
consideration.  In a May 2003 statement, the veteran raised a 
claim for entitlement to service connection for vertigo.  
This issue is referred to the RO for appropriate action.   

In June 2007, the Board granted a motion to advance the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Right ear otitis media is not manifested by suppuration 
or aural polyps. 
 
2.  The maximum schedular evaluation for perforation of the 
right ear tympanic membrane has been assigned. 

3.  Prior to June 7, 2003, the veteran's hearing loss 
disability was manifested by Level VI hearing acuity in the 
right ear and Level VIII in the left ear.  

4.  As of June 7, 2003, the veteran's hearing loss disability 
is shown by authorized examination to be manifested by a pure 
tone threshold average of 97.5 decibels in the right ear with 
hearing acuity at Level X and a pure tone threshold average 
of 96.25 decibels in the left ear with hearing acuity at 
Level IX. 




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for right ear otitis media have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic 
Code (DC) 6200 (2006). 
 
2.  The criteria for an increased compensable evaluation for 
perforation of the right ear tympanic membrane have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, DC 6211 (2006). 

3.  The schedular criteria for an initial rating in excess of 
40 percent for bilateral hearing loss prior to June 7, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, DC 6100 (2006).  

4.  Resolving reasonable doubt in favor of the veteran, the 
Board concludes that the schedular criteria for an evaluation 
of 70 percent, but no higher, have been met for bilateral 
hearing loss as of June 7, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, DC 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial/Increased Ratings
 
Disability evaluations are determined by application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Right Ear Otitis Media

The veteran's right ear otitis media is currently assigned a 
noncompensable rating under DC 6200, which provides that 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) will be evaluated as 10 
percent disabling during suppuration or with aural polyps.  
Hearing impairment and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull will 
be rated separately.  38 C.F.R. § 4.87, DC 6200.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's VA clinic records note in an August 1998 record 
that a polyp had been removed from the right tympanic 
membrane.  A November 2002 VA clinic record noted that the 
right ear chronic mastoiditis had resolved.  May 2002 and 
June 2003 VA examination reports noted that the right auricle 
was normal, and the canal was dry with no evidence of 
discharge.  The examiner concluded that there was no evidence 
of an active ear disease.  The veteran submitted a statement 
from his private physician, dated May 2003, which noted that 
he continues to suffer from chronic otitis media.  However, 
the physician's records reflect no evidence of fluid or 
infection. 

The medical records, including several VA examinations, fail 
to show that the veteran's service connected right ear otitis 
media is currently manifested by either suppuration or aural 
polyps.  Therefore, the Board finds that the preponderance of 
the evidence of record is against a compensable evaluation 
for the veteran's right ear otitis media.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where the preponderance of the 
evidence is against the veteran's claim.   38 U.S.C.A. § 
5107(b); Gilbert, supra. 

B.  Right Ear Tympanic Membrane

The perforation of the veteran's right ear tympanic membrane 
is currently assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.87, DC 6211.  A  noncompensable evaluation is 
the only, and therefore the maximum, rating available under 
DC 6211.  
 
During a November 2002 VA clinic visit, the examiner noted 
that he biopsied the tympanic membrane in 1998, and it was 
negative for malignancy.  The granulomatous changes in the 
tympanic membrane were noted as resolved.  The May 2002 and 
June 2003 VA examinations noted that the tympanic membrane 
was intact.

As the veteran is in receipt of the highest possible 
evaluation the claim for a compensable evaluation for the 
perforation of the right ear tympanic membrane must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit.).  

C.  Bilateral Hearing Loss

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometric tests 
which  average pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. §§ 4.85-4.87, DC 6100-6110.  The 
evaluation of hearing impairment applies a  structured 
formula which is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are done.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992). 

In a March 2004 statement, the veteran's private physician 
stated that he was totally deaf with no usable hearing in his 
left ear and minimal hearing in his right ear.   

The rating decision of June 2002 granted service connection 
for hearing loss and assigned a 40 percent evaluation from 
March 9, 2001, the date of his reopened claim.  The most 
reliable, probative, and recent audiological examination, 
conducted by VA in June 2003, indicates there was an average 
pure tone threshold in the veteran's right ear of 97.5 
decibels and an average of 96.25 decibels in the left ear.  
Speech recognition scores could not be evaluated for either 
ear because a comfortable intensity level could not be 
reached before causing discomfort due to the severity of the 
veteran's hearing loss.  Evaluating these test scores using 
Table VIA shows that the veteran's hearing acuity is at Level 
X in his right ear and Level IX in his left ear, which 
results in a 70 percent evaluation under DC 6100.  See 
38 C.F.R. § 4.85(c) (Table VIA will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech, discrimination scores, etc., or when indicated under 
the provisions of § 4.86.).  Based on the examination 
results, a 70 percent evaluation is warranted from the date 
of the examination, June 7, 2003.  

The veteran submitted a VA outpatient audiological report 
dated in March 2005.  This report was not prepared in 
conjunction with a VA examination request from the RO nor 
does the report otherwise indicate whether it was conducted 
under the circumstances that would make it adequate for 
rating purposes.  See 38 C.F.R. § 4.85(a).  Accordingly, 
while the results are noted to be consistent with the 
significant hearing loss demonstrated by the veteran, they 
are not found to be adequate for rating purposes.  As a 
result, the Board finds that the probative evidence of record 
supports an evaluation of 70 percent, but no higher, for the 
veteran's hearing loss, from June 7, 2003.

The Board notes that audiological examinations conducted by 
VA in May 2002 and August 2002 are also included in the 
claim's file.  Evaluating the reported test scores using 
Table VI shows the veteran's hearing acuity at the May 2002 
examination was at Level V in his right ear and Level VIII in 
his left ear, which results in a 30 percent evaluation.  Upon 
evaluating his hearing loss, pursuant to 38 C.F.R. § 4.86, 
the veteran's hearing acuity was at Level VI in the right ear 
and Level VIII in the left ear.  This results in a 40 percent 
evaluation pursuant to Tables VI, VIA and  VII.  The August 
2002 audiological examination report indicated that it was 
not adequate for rating purposes and therefore will not be 
addressed in this decision.  Accordingly, the May 2002 
examination does not assist the veteran in obtaining a 
disability rating greater than 40 percent between March 9, 
2001, and June 7, 2003.  

In light of the above, the Board finds that a 70 percent 
disability rating is warranted for bilateral hearing loss.  A 
disability rating greater than 70 percent is not warranted, 
however, because the pertinent evidence of record does not 
reflect that level of disability.  In order to be assigned a 
higher disability rating, the veteran would have to have 
Level XI hearing in his right ear or Level X hearing in his 
left ear, and none of the pertinent examination findings 
reflect that level of disability.  Thus, applying the 
reasonable doubt doctrine, the Board finds that the veteran 
is entitled to a 70 percent disability rating.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

D. Extraschedular Evaluations

The Board has considered whether referral for extraschedular 
consideration is indicated.  However, nothing in the record 
reflects or suggests there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to the hearing 
loss, right ear otitis media and perforation of the right ear 
tympanic membrane.  38 C.F.R. § 3.321.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (July 2001, May 2003).  As such, VA fulfilled 
its notification duties.  While the letters did not 
explicitly ask that the veteran provide any evidence in his 
possession that pertains to the claim, as per § 3.159(b)(1), 
he was advised of the types of evidence that could 
substantiate his claim and to ensure that VA receive any 
evidence that would support the claim.  Logically, this would 
include any evidence in his possession.  It is noted in this 
regard that the veteran has submitted medical evidence to VA 
to substantiate his claims.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, the 
appealed June 2002 and June 2003 rating decisions clearly 
indicate that the veteran had been assigned specific 
disability evaluations for his service connected disorders 
and that effective dates for the evaluations had also been 
established.  The veteran has not appealed the assigned 
effective dates and the Board has assigned staged ratings as 
appropriate with respect to the issue of hearing loss.  As 
the Board has denied the veteran's claims for higher 
evaluations for right otitis media and the right ear tympanic 
membrane, effective dates will not be assigned and the 
veteran will therefore not be prejudiced by the failure to 
provide notice in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from a final adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was afforded multiple VA 
examinations.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial compensable rating for right ear 
otitis media is denied.

Entitlement to an increased compensable rating for 
perforation of the right ear tympanic membrane is denied.

Entitlement to an evaluation in excess of 40 percent is not 
warranted prior to June 7, 2003, for bilateral hearing loss.  

An evaluation of 70 percent for bilateral hearing loss is 
granted from June 7, 2003, for bilateral hearing loss.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


